Citation Nr: 0725471	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran had active service in Vietnam from August 1967 to 
August 1969.  He received a Combat Infantryman Badge.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision (RD) by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's claim was filed in August 2003.  The Board 
notes that the veteran had claimed numerous issues, including 
malaria, a respiratory condition, and skin cancer.  VA had 
also granted entitlement to service connection for a post 
traumatic stress disorder.  Subsequent to the veteran's 
filing an NOD on malaria, the RO granted service connection.  
The amended NOD included four additional issues: the hearing 
issues, and a respiratory condition and skin cancer.  
However, the veteran only perfected the two issues of 
tinnitus and bilateral hearing loss.  Since no substantive 
appeal has been submitted concerning the issues of a 
respiratory condition and skin cancer, those issues are not 
before the Board for appellate consideration at this time.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
service nor for many years thereafter and has not been 
related to his service.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service nor for many years thereafter and 
has not been related to his service.



CONCLUSION OF LAW

1.  Tinnitus was not incurred nor aggravated by the veteran's 
active service. 38 U.S.C.A. §§ 1110, 1154 (a), 1154 (b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  Bilateral hearing loss disability was not incurred nor 
aggravated by the veteran's active service nor may be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 (a), 1154 (b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a SOC or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The February 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical reports showing findings, 
diagnosis, and treatment for his claims, specifically the 
tinnitus and bilateral hearing loss claims.  He was informed 
that VA had requested copies of records and evidence from his 
private physicians.  

The Board finds that the content of the February 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A June 2005 SOC provided the 
veteran with yet an additional 60 days to submit more 
evidence.  Subsequently, in March, 2006, the VA sent him a 
letter per Dingess v. Nicholson, supra, advising him to 
submit any evidence not previously presented to VA.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
March 2006 letter, the veteran was provided with the 
provisions of the Dingess case.


II.	Factual and Procedural Background

The record indicates that the veteran was examined at 
enlistment in January 1967 and at discharge in July 1969.  An 
audiometer was performed on his hearning on both occasions 
and the record notes that his ears and hearing were normal.  
In fact, the veteran stated at his discharge that he was in 
"perfect health."  

The report of the July 1969 separation examination noted pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
    0
     0                
     0
     X
     0
LEFT
    0
     0
      0
     X
     0

Extensive medical records from the veteran's private 
physicians were obtained by VA to document his claims.  The 
records cover the periods from 1993 to 2003.  There is no 
documented complaint of either tinnitus or hearing loss in 
any of the private records.  A record dated 7/29/02 indicated 
no tinnitus.

The veteran complained of tinnitus and bilateral hearing loss 
in August 2003, at the time he filed his claim with VA.  He 
has stated that he works around machinery, albeit while 
wearing ear protection, and that he used to hunt before his 
service, and still shoots a hand gun on occasion.  Upon 
receipt of his complaint, VA scheduled a hearing test.  The 
examination was conducted in August of 2004. 

The examination report reflects the veteran's statement that 
his tinnitus first manifested itself during his years in 
service.  He first noticed a hearing loss in 1986.  The 
examiner diagnosed normal hearing to mild hearing loss in the 
veteran's left ear, and moderate to severe hearing loss in 
his right ear.  The examiner noted in his report that the 
veteran had been in combat.  However, based on his 
examination, and on his review of the veteran's entire 
medical record, he stated the opinion that "There is 
insufficient information available to render an opinion 
without resorting to speculation as to whether a relationship 
exists between combat and hearing loss and tinnitus." 

The veteran's VA records included the October 2004 Agent 
Orange Registry examination results.  He reported a medical 
history of hearing loss and tinnitus.  The examination noted 
his complaints of a hearing loss and ringing in the ears.  He 
was noted to miss words at communication tones in a quiet 
room; however, no audiogram was performed.  The diagnoses 
included hearing loss and tinnitus.

In his NOD, the veteran expanded upon his hearing condition 
and the suffering it causes him.  He also documented his 
exposure to noise during his service in more detail than in 
his original claim.  Finally, he expressed dissatisfaction 
with the attitude of the examining physician during his first 
VA audio exam.  

In response to the veteran's statements in his NOD, VA 
scheduled another examination in November 2005, with a 
different examiner.  The examiner took notes of the veteran's 
complaint, conducted audiograms, and reviewed the record de 
novo.  It was concluded that "it is not likely that 
veteran's current hearing loss and subjective tinnitus was 
caused by military noise exposure."    


III.   Legal Criteria

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed 
in-service disease or injury and the current disability.  
38 C.F.R. § 3.303.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.  

Service connection for an organic disease of the nervous 
system may be presumed although not otherwise established as 
incurred in or aggravated by service, if manifested to a 
degree of 10% or more within one year from the date of 
separation from service.  38 C.F.R. § § 3.307(a), 3.309(a) 
(2006).

While a determination as to whether a veteran engaged in 
combat with the enemy must be based on consideration of all 
evidence of record in each case, the United States Court of 
Appeals for Veterans Claims (CAVC) has stated that a 
veteran's engagement in combat may be established on the 
basis of evidence that the veteran received certain military 
citations.  See Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 76 (1994)); VAOPGCPREC 
12-99.  Section 1154(b) of title 38, United States Code, 
provides, in pertinent part: In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran."  VAOPGCPREC 
12-99 (citing, 38 U.S.C.A. § 1154(b)).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  See, Colette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  It does not apply to the question of whether the 
in-service injury has resulted in a present disability.  Id.  
The law still requires competent evidence of a causal 
relationship between the currently claimed condition and the 
veteran's service.  See, Wade v. West, 11 Vet. App. 302, 305 
(1998).


IV.   Analysis

The record indicates that the veteran earned a CIB during his 
service in Vietnam.  The Board accepts that he engaged in 
combat.  38 U.S.C.A. § 1154(b).  As a consequence, the Board 
concedes that exposure to acoustic trauma in service is 
consistent with the hardships of his combat duty.  The Board 
also concedes that the veteran is currently diagnosed with 
hearing loss and tinnitus.  However, whereas the Board 
recognizes the veteran's honorable service and combat 
engagement, it must still find competent evidence of a nexus 
between the claimed conditions and the veteran's service.  
See, Wade v. West, 11 Vet. App. 302, 305 (1998).  

The Board notes that service medical records are silent as to 
any complaints of either tinnitus or of any hearing loss.  
The discharge examination in July 1969 showed that his 
hearing was clinically evaluated as normal and there were no 
complaints of ear trouble.  Significantly, the Board notes 
that the veteran did not complain of either of his hearing 
conditions until he filed his claim in 2003.  

Following his filing and his NOD, the veteran was afforded 
two VA examinations, which included audiograms each time, 
with the express purpose of obtaining an opinion as to 
whether the veteran's disability was due to noise exposure 
during active service.  The first examiner opined that the 
etiology of both the existent bilateral hearing loss and the 
subjectively reported tinnitus could not be determined 
without resorting to mere speculation.  Opinions based on 
mere speculation cannot be relied upon as sufficient bases in 
an award of service connection.  See, Stagman v. Derwinski, 3 
Vet. App 22, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The second examiner concluded that it was 
not likely that either the veteran's tinnitus or his hearing 
loss was related to military noise exposure.  

Clearly, a layman is competent to report that he has 
experienced tinnitus and a decrease in auditory acuity, as 
each is perceptible to a person's senses.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Board accepts that the 
veteran perceived each during combat.  However, that fact 
alone does not establish that a current disability is due to 
service or that there is reliable evidence of continuity of 
symptomatology.  In this regard, the veteran's auditory 
acuity was normal at separation and he specifically denied a 
history of ear trouble.  This evidence tends to establish 
that chronic disabilities were not present at that time.  
There is an absence of confirmatory evidence of tinnitus or 
hearing loss in proximity to separation and when seen in July 
2002, it was established that there was no tinnitus.  This is 
a statement against interest and is viewed as highly 
probative as to the date of onset of chronic tinnitus. 
 Similarly, the veteran has indicated that he first noticed 
hearing loss in 1986.  This tends to establish a remote post 
service onset, rather than an in-service onset.  Lastly, a VA 
examiner reviewed the record and determined that it was not 
likely that the hearing loss disability and tinnitus were 
caused by military noise exposure.

Based upon the cumulative record, the Board concludes that 
chronic tinnitus and hearing loss were not manifest during 
service and that current disability is unrelated to in-
service events.  A preponderance of the evidence is against 
the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement for service connection for bilateral hearing loss 
disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


